Name: Commission Regulation (EEC) No 1256/87 of 6 may 1987 re- establishing the levying of the customs duties applicable to other receivers, whether or not combined with a sound recorder or reproducer and other parts falling under subheadings 85.15 a III ex b) and C II c) of the Common Customs Tariff, originating in Malaysia, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86
 Type: Regulation
 Subject Matter: communications;  tariff policy;  Asia and Oceania
 Date Published: nan

 7. 5. 87 Official Journal of the European Communities No L 119/5 COMMISSION REGULATION (EEC) No 1256/87 of 6 May 1987 re-establishing the levying of the customs duties applicable to other receivers , whether or not combined with a sound recorder or reproducer and other parts falling under subheadings 85.15 A III ex b) and C II c) of the Common Customs Tariff, originating in Malaysia, benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86 Whereas, in the case of other receivers, whether or not combined with a sound recorder or reproducer and other parts falling under subheadings 85.15 A III ex b) and C II c) of the Common Customs Tariff, the individual ceiling was fixed at 4 000 000 ECU ; whereas, on 9 April 1987, imports of these products into the Community origina ­ ting in Malaysia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 1 2 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Article 1 As from 10 May 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3924/86 shall be re-established on imports into the Community of the following products originating in Malaysia : Order No CCT heading No and NIMEXE code Description ( 1 ) (2) (3) 10.1060 85.15 (NIMEXE codes 85.15-12, 13 , 14, 15, 19 , 20, 22, 23 , 25, 31, 33, 35, 44, Radiotelegraphic and radiotelephonic transmission and reception appa ­ ratus ; radio-broadcasting and television transmission and reception apparatus (including receivers, incorporating sound recorders or reprodu ­ cers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : 45, 52, 53, 55, 57, 58 , 59 , 82, 83 , 85, 86, 88 , 99) A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and recep ­ tion apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers, whether or not combined with a sound recorder or reproducer : ex b) Other, excluding colour television receivers with integral tube C. Parts : II . Other : c) Other (') OJ No L 373 , 31 . 12. 1986, p. 1 . No L 119/6 Official Journal of the European Communities 7. 5 . 87 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1987. For the Commission COCKFIELD Vice-President